               Case 2:18-cv-01678-RAJ Document 65 Filed 02/18/20 Page 1 of 6




 1                                                       THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9   KIMBERLY ANN JOHNSON,                           )
                                                     )
10                                      Plaintiff,   )     No. 2:18-cv-001678-RAJ
                                                     )
11            v.                                     )     DEFENDANT'S TRIAL BRIEF
                                                     )
12   ALBERTSONS, LLC,                                )
                                                     )
13                                    Defendant.     )
                                                     )
14

15                                       I.      INTRODUCTION
16            Defendant Albertsons, LLC (“Albertsons”) submits this Trial Brief to assist the Court
17   regarding the applicable legal standards governing Plaintiff’s causes of action and the defenses
18   that Albertsons intends to pursue related to those claims.
19            The Court has become familiar with the facts of this case through the parties’ recent
20   motion practice. The facts relevant to this matter were already presented to the Court in Dkt Nos.
21   29 and 44. Thus, Albertsons will not restate those facts here.
22                                     II.     ISSUES FOR TRIAL
23   A.       Plaintiff’s Title VII Claims
24            1.        Disparate treatment based on gender
25            To prevail on this claim, Plaintiff must prove by a preponderance of the evidence that her
26   gender was a motivating factor in Albertsons’ decision to terminate her employment. See Ninth
27   Circuit Model Civil Jury Instruction 10.3. More specifically, Plaintiff bears the burden of
     DEFENDANT'S TRIAL BRIEF - 1                                             LANE POWELL PC
                                                                      1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                    P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     008501.0059/7970151.1
               Case 2:18-cv-01678-RAJ Document 65 Filed 02/18/20 Page 2 of 6




 1   demonstrating that discriminatory intent played a role in Albertsons’ termination decision.

 2   42 U.S.C. § 2000e-2(m); Price Waterhouse v. Hopkins, 490 U.S. 228, 242(1989).

 3            2.        Retaliation for complaining about alleged gender discrimination

 4            To prevail on this claim, Plaintiff must prove by a preponderance of the evidence that,

 5   but for her complaint about gender discrimination, her employment would not have been

 6   terminated. Plaintiff must establish: (1) she opposed an unlawful employment practice;

 7   (2) Albertsons took an adverse employment action; and (3) a causal connection existed between

 8   Plaintiff’s protected activity and Albertsons’ adverse employment action. Leland v. City &

 9   County of San Francisco, 576 F. Supp. 2d 1079, 1094 (N.D. Cal. 2008); see also Ninth Circuit

10   Model Jury Instruction 10.8 and Univ. of Texas Southwestern Med. Ctr. v. Nassar, 570 U.S. 338,

11   362 (2013).

12   B.       Plaintiff’s Claims under the Washington Law Against Discrimination

13            1.        Disparate treatment based on gender

14            To prevail on this claim, Plaintiff must prove by a preponderance of the evidence that

15   Albertsons took an adverse employment action against Plaintiff and her gender was a substantial

16   factor in Albertsons’ decision to take that adverse action. WPI 330.01. “Substantial factor” means

17   a significant motivating factor in bringing about Albertsons’ decision. “Substantial factor” does

18   not mean the only factor or the main factor in the challenged act or decision. WPI 330.01.01.

19            2.        Retaliation for complaining about alleged gender discrimination

20            To prevail on this claim, Plaintiff must prove by a preponderance of the evidence that:

21   (1) she was opposing what she reasonably believed to be discrimination on the basis of gender;

22   and (2) a substantial factor in the decision to terminate her employment was her opposition to

23   what she reasonably believed to be discrimination. See WPI 330.05.

24   C.       Albertsons’ Position and Defenses

25            1.        Legitimate, non-retaliatory reasons

26            All employment decisions regarding or affecting Plaintiff were based upon legitimate,

27   non-discriminatory, non-retaliatory business reasons that were in no way related to Plaintiff’s
     DEFENDANT'S TRIAL BRIEF - 2                                                  LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                         P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     008501.0059/7970151.1
               Case 2:18-cv-01678-RAJ Document 65 Filed 02/18/20 Page 3 of 6




 1   gender or any alleged protected activity. Bergene v. Salt River Project, 272 F.3d 1136, 1140-41

 2   (9th Cir. 2001).

 3            2.        Mixed Motive/Same Decision Defense

 4            If Plaintiff prevails on her disparate treatment claim with a finding that discrimination

 5   was a motivating factor, then Albertsons asserts a mixed motive defense. Albertsons will prove

 6   by a preponderance of the evidence that it would have made the same decision even if it had not

 7   taken Plaintiff’s gender into account. Costa v. Desert Palace, Inc., 299 F.3d 838, 848 (9th Cir.

 8   2002) (en banc), aff’d, 539 U.S. 90 (2003).

 9            3.        No Actual or Constructive Knowledge

10            Albertsons cannot be held liable for any alleged discrimination prior to Plaintiff’s January

11   2018 complaint to Bob Miller because it had no actual or constructive knowledge about any

12   discrimination prior to that complaint. “When an employer has promulgated an effective and

13   comprehensive anti-harassment policy that is aggressively and thoroughly disseminated to its

14   employees, an employee’s failure to utilize the policy’s grievance process will prevent

15   constructive knowledge of such harassment from adhering to the employer.” Miller v. Kenworth

16   of Dothan, Inc., 277 F.3d 1269, 1279 (11th Cir. 2002).

17            4.        Mitigation of Damages Defense

18            Should an employee succeed on an employment discrimination claim, the employer bears

19   the burden of establishing a mitigation affirmative defense by a preponderance of the evidence.

20   The employer must establish that: (1) the Plaintiff failed to use reasonable efforts to mitigate

21   damages; and (2) the amount by which damages would have been mitigated. Ninth Circuit Model

22   Instruction 5.3. The effect of an employee’s failure to mitigate damages is a reduction in back

23   pay and/or front pay damages. Cassino v. Reichhold Chemicals, Inc., 817 F.2d 1338, 1345-47

24   (9th Cir. 1987).

25            5.        Good Faith Efforts

26            Should Plaintiff prevail on her claim of intentional discrimination, Albertsons will prove

27   that it engaged in good faith efforts to prevent discrimination in the workplace and is therefore
     DEFENDANT'S TRIAL BRIEF - 3                                                    LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                           P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     008501.0059/7970151.1
               Case 2:18-cv-01678-RAJ Document 65 Filed 02/18/20 Page 4 of 6




 1   not liable for punitive damages. Kolstad v. American Dental Association, 527 U.S. 526, 544-45

 2   (1999). Albertsons had a written, formal anti-discrimination policy, and it will prove that it

 3   engaged in good faith efforts to implement the policy and comply with Title VII. Passantino v.

 4   Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493, 516 (9th Cir. 2000) (“[d]efendants

 5   may … establish an affirmative defense to punitive damages liability when they have a bona fide

 6   policy against discrimination”).

 7            6.        After-Acquired Evidence Defense

 8            Plaintiff’s damages are barred in whole or in part by the doctrine of after-acquired

 9   evidence. Albertsons will prove by a preponderance of the evidence that it would have made the

10   same decision to discharge Plaintiff because she retained various documents belonging to

11   Albertsons following her termination, and she forwarded emails from Albertsons’ email system

12   to her own personal email address during her employment. These acts are terminable offenses

13   under Albertsons’ Information Security and/or Confidentiality policies. Albertsons learned of

14   these terminable offenses no later than the date of Plaintiff’s deposition, May 9, 2019. If

15   Albertsons proves by a preponderance of the evidence that it would have discharged the Plaintiff

16   because of this alleged misconduct, then any award of back pay should be limited to the date that

17   Albertsons would have made the decision to discharge the Plaintiff as a result of the alleged

18   misconduct. Ninth Circuit Model Instruction 10.16.

19            7.        No Liability for Punitive Damages

20            Punitive damages are not available under Washington state law. Dailey v. North Coast

21   Life Insurance Co., 129 Wn.2d 572, 919 P.2d 589 (1996). Punitive damages are only available

22   under Title VII if Plaintiff proves that Albertsons acted maliciously or with reckless indifference

23   to her federally protected rights. See 42 U.S.C. § 1981a. 42 U.S.C. § 1981a(b)(1). Punitive

24   damages in this case are limited to $300,000. 42 U.S.C. § 1981a(b)(3). Plaintiff has no basis upon

25   which to recover punitive damages. Neither Albertsons, nor any of its employees sufficiently

26   high in its corporate hierarchy, committed any act with malice or reckless indifference to

27   Plaintiff’s federal or state-protected rights.
     DEFENDANT'S TRIAL BRIEF - 4                                                  LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                         P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     008501.0059/7970151.1
               Case 2:18-cv-01678-RAJ Document 65 Filed 02/18/20 Page 5 of 6




 1                                       III.   CONCLUSION

 2            The evidence will show that Plaintiff cannot establish a claim for either gender

 3   discrimination or retaliation, and that judgment should be entered for Albertsons.

 4            DATED: February 18, 2020
                                                  LANE POWELL PC
 5

 6
                                                  By     s/ Sean D. Jackson
 7                                                     D. Michael Reilly, WSBA No. 14674
                                                       David G. Hosenpud, pro hac vice
 8                                                     Beth G. Joffe, WSBA No. 42782
                                                       Sean D. Jackson, WSBA No. 33615
 9                                                     1420 Fifth Avenue, Suite 4200
                                                       P.O. Box 91302
10                                                     Seattle, WA 98111-9402
                                                       Telephone: 206.223.7000
11                                                     Facsimile: 206.223.7107
                                                       Email: reillym@lanepowell.com
12                                                     hosenpudd@lanepowell.com
                                                       joffeb@lanepowell.com
13                                                     jacksons@lanepowell.com
14                                                Attorneys for Defendant Albertsons, LLC
15

16

17

18

19

20

21

22

23

24

25

26
27
     DEFENDANT'S TRIAL BRIEF - 5                                                 LANE POWELL PC
                                                                          1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                        P.O. BOX 91302
                                                                             SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
     008501.0059/7970151.1
               Case 2:18-cv-01678-RAJ Document 65 Filed 02/18/20 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE
 2

 3            I hereby certify that on February 18, 2020, the foregoing was electronically filed with the

 4   Clerk of the Court using the CM/ECF System, which in turn automatically generated a Notice of

 5   Electronic Filing (NEF) to all parties in the case who are registered users of the CM/ECF system.

 6   The NEF for the foregoing specifically identifies recipients of electronic notice. I hereby certify

 7   that the attached document was sent to the following CM/ECF participants:

 8            Ms. Susan B. Mindenbergs
              Mr. Jeffrey L. Needle
 9            705 2nd Avenue, Suite 1050
              Seattle, WA 98104
10            (206) 447-1523
              susanmm@msn.com;
11            jneedlel@wolfenet.com;
              lrlopez.paralegal@gmail.com;
12            christine.smlaw@gmail.com
13
              Executed on the 18th day of February, 2020, at Seattle, Washington.
14

15                                                       s/ Sean D. Jackson
                                                         Sean D. Jackson, WSBA No. 33615
16                                                       Address: 1420 Fifth Avenue, Suite 4200
                                                         P.O. Box 91302
17                                                       Seattle, WA 98111-9402
                                                         Telephone: 206.223.7000
18                                                       Fax: 206.223.7107
                                                         E-mail: jacksons@lanepowell.com
19

20

21

22

23

24

25

26
27
     DEFENDANT'S TRIAL BRIEF - 6                                                    LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                           P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     008501.0059/7970151.1
